Per Curiam,
It is conceded that the title to the lots in question is in plaintiffs, but that for more than twenty-one years the public have been in the habit of using a short cut across the corner. The whole question in controversy is whether the use was equivalent to a dedication by which the public have acquired an easement of way, or was merely permissive and may be stopped by the plaintiffs as owners at their will. This is the exact question held in O’Neil v. McKeesport, 201 Pa. 386, to be a question at law, and not cognizable in the first instance, in a court of equity. We do not pass therefore on the merits of the case but affirm the decree dismissing the bill for want of jurisdiction in equity without prejudice to the rights of the parties at law.